DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 9/8/2022, claims 1 – 20 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1 – 20 are previously presented or presented as originally filed and are pending examination.
Response to Arguments
Applicant’s arguments, found on pages 6 – 8 of Remarks dated 9/8/2022, wherein Applicant alleges, “[Madsen and Sanin, alone or in combination, at least do not teach the features of claim 1 wherein it is recited, in part] ‘providing the application to the mobile device, the application including the generated data to enable the mobile client device to access the remote resource via Single-Sign-On (SSO) during the first-time use of the application without retry of credentials to authenticate a user of the mobile device”, have been fully considered and found not persuasive.
Madsen et al. (US 8,473,749 B1), hereinafter “Madsen”, is directed to generating and providing unique application tokens for unique users of applications, wherein the application token may be used by the user as an authentication token to access resources of the enterprise system (Madsen Col. 2 Line 64 – Col. 3 Line 67 and Col. 8 Lines 37 – 63).
Madsen specifically teaches authentication information being sent to application distribution module 140 by the user from the installation client 114 (Madsen Col. 7 Lines 2 – 22), the application distribution module 140 authenticating the user using this authentication information, generating an application token (also an authentication token) based upon the authentication information (Madsen Col. 7 Lines 19 – 26 and Col. 8 Lines 48 – 63), and using the application token to verify the application instance and providing the enterprise resources (e.g., “sending application data … for use during execution of the client application”) for the application session in response to the verification (Madsen Col. 10 Lines 1 – 41). As Madsen is shown to teach only a single step of validating the authentication information of the user, and then subsequently using the application/authorization token to perform the validation without additionally receiving user credentials, Madsen effectively teaches providing the application to the mobile device, the application including the generated data to enable the mobile client to access the remote resource during the first-time use of the application without retry of credentials to authenticate a user of the mobile device. Furthermore, as Madsen teaches the application token is provided subsequent to installing the application on the client device (Madsen Col. 9 Line 49 – Col. 10 Line 11), and therefore is during a “first-time use” of the application.  Madsen only fails to teach accessing the resource via Single-Sign-On (SSO). 
Sanin et al. (US 7,500,262 B2), hereinafter “Sanin”, is directed to determining whether previously known authentication information for a user may be used to authenticate a user without prompting the user to enter or re-enter authentication credentials and effectively removing a need to reauthenticate when authentication information is already possessed (Sanin Col. 2 Lines 5 – 34). 
Sanin specifically teaches accessing resources via Single-Sign-On (SSO) (“The validation of the user’s credentials may include consulting a table of credentials to obtain credential information … common user name and password … to access all CLC-enabled non-browser clients and browser clients (i.e., web sites)… to permit a single user access to different clients … After the user’s credentials and the application identification are validated, the CAW 170 generates a CLC master authentication token and an application token … server 130 decrypts the application token to decrypt and validate the credential information … necessary to access the client … [and] establishes an authentication session to permit the user access to the client” (Sanin Col. 5 Line 61 – Col. 6 Line 15)). Sanin therefore effectively teaches receiving user login credentials once, and subsequently using a token provided based upon the credentials for all future logins. With such a method, Sanin overcomes the necessity of a client having to constantly re-enter their credentials to sign into a single system or to other systems after a first Sign-On. Such a feature may be applied to the teachings of Madsen to yield the predictable result of having a user sign in to a system only a single time, and therefore removes a user’s constant manual entering of authentication credentials creating a better user experience (Sanin Col. 3 Lines 57 – 64).
On page 7 of aforementioned Remarks, Applicant asserts, “Sanin cannot teach the features ‘the generated data to enable the mobile client to access to the remote resource via Single-Sign-On (SSO) during the first-time use of the application without retry of credentials to authenticate a user of the mobile device,’ as recited in claim 1”. Examiner disagrees and indicates that one of ordinary skill in the art will readily understand, from the citations and rationale provided above, that it is the combination of prior art references Madsen and Sanin that teach the claim limitations at issue, and not Sanin taken individually. Furthermore, it is shown herein that Sanin effectively teaches providing a client access via Single-Sign-On during a first-time use of an application without retry of credentials (as the citations clearly show that authentication credentials are only provided once, and a token is then used for all subsequent authentications which does not require a user to re-enter their credentials.
Applicant additionally asserts, “The Office’s interpretation is contrary to the explicit disclosure of Sanin… Even [if] Sanin could be combined with Madsen … the newly enabled CLC application still would not be able to have SSO in the initial authentication during the first-time use of the application”. Examiner disagrees, and indicates that this argument depends on the combination of prior art references failing to teach the claim limitations at issue, which is shown herein to be not the case as the combination teaches the claimed invention.
Based upon the rationale contained herein in Response to Arguments and the rejection of the claims under 35 U.S.C. §103, the rejections of the claims are upheld and maintained herein. No new prior art references are introduced.
Double Patenting
Acknowledgement is made Applicant requests to hold the Double Patenting rejection, presented in Office Action dated 6/10/2022, in abeyance. The Double Patenting rejection is maintained and upheld herein as detailed in Office Action dated 6/10/2022, but is not recited herein for purpose of brevity.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 3, 5, 7 – 12, 14 – 18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Madsen et al. (US 8,473,749 B1), hereinafter “Madsen”, in view of Sanin et al. (US 7,500,262 B2), hereinafter “Sanin”.
Regarding claim 1, Madsen teaches a computer-implemented method comprising: 
generating data (token) based on an identifier in response to a request from a mobile device to access a remote resource (generating, by an enterprise server, a unique application token for each unique user of an application requested (Madsen Col. 5 Line 65 – Col. 6 Line 10) application token includes received information in a user request including user identification and/or device identification (Madsen Col. 8 Lines 48 – 63) providing a user with authorized access to enterprise resources (Madsen Col. 1 Lines 27 – 52)), the data configured to enable an application to access to the remote resource and being different from data used by other mobile devices or applications (installation of the client application including the application token allows access to enterprise data for the particular device and user authorized (Madsen Col. 9 Lines 49 – 55 and Col. 1 Lines 27 – 31) each token is different for each client application used by a single user (Madsen Col. 6 Line 5 – 10)), and the identifier being indicative of one of the mobile device or the remote resource (token includes specific client credentials and is used to authorize the client with the enterprise system (Madsen Col. 8 Line 48 – Col. 9 Line 4)), the data comprising one or more policies associated with a first-time use of the application (matching user authentication information in the received token to a database entry to determine user access level to resources after installation of the client application (and therefore during a first-use) (Madsen Col. 6 Line 64 – Col. 7 Line 38) generating an authentication acknowledgement in response to matching in the database (Madsen Col. 7 Lines 19 – 53)); and 
providing the application to the mobile device, the application including the generated data to enable the mobile device to access to the remote resource without retry of credentials to authenticate a user of the mobile device (sending the installation file to the user, comprising the token, and installing the client application on the user device that allows authorization to the enterprise resources (Madsen Col. 8 Line 48 – Col. 9 Line 55)).   
Where Madsen teaches providing a cookie for repeated access to enterprise resources (Madsen Col. 2 Lines 23 – 34 and Claim 1), fails to specifically teach accessing resources via Single-Sign-On (SSO) during a first-time user of the application.
However, in analogous art, Sanin teaches accessing resources via Single-Sign-On (SSO) during a first-time user of the application (receiving user authentication credentials only if a previous authentication session is not available, and authorizing the user using the authentication credentials for the first time or by using an application token provided during an initial use (Sanin Col. 5 Line 61 – Col. 6 Line 15)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Sanin related to leveraging authentication sessions to permit a user access to multiple applications and apply them to the teachings of Madsen for the purpose of authorizing users to access the resources only a first time (Sanin Col. 1 Line 65 – Col. 2 Line 4). One would be motivated as providing a single sign-on experience allows for a user to be authenticated for subsequent sign-on with various resources without delays associated with entering credentials more than once (Sanin Col. 2 Lines 5 – 34).

Regarding claim 2, Madsen and Sanin teach the computer-implemented method of claim 1, wherein the request comprises a request to remotely manage the mobile device (client requests installation of a client application associated with a token on the client device from the enterprise server (Madsen Col. 2 Line 57 – Col. 3 Line 16)).  

Regarding claim 3, Madsen and Sanin teach the computer-implemented method of claim 1, wherein the generated data comprises a set of application parameters (using the authorization token to determine which applications are approved for the user by the enterprise and including list of applications in the installation sent to the client (Madsen Col. 8 Lines 1 – 36)).  

Regarding claim 5, Madsen and Sanin teach the computer-implemented method of claim 1, wherein the generated data permits the application to automatically access the remote resource during the first-time use of the application (installing the client application provisioned with the application token wherein the application token (OAuth token) grants the application access to enterprise data (Madsen Col. 8 Line 48 – Col. 9 Line 55)).  

Regarding claim 7, Madsen and Sanin teach the computer-implemented method of claim 1, wherein providing the application comprises sending the application to the mobile device using a protocol (Open Authorization (OAuth) is an open standard protocol for authorization which allows enterprise users to access enterprise resources (Madsen Col. 1 Lines 27 – 45) token provided to the user may be an OAuth token (Madsen Col. 8 Lines 1 – 36 and 48 – 63)).  

Regarding claim 8, Madsen and Sanin teach the computer-implemented method of claim 1, wherein the application comprises a line-of-business (LOB) application (applications may be associated with particular functions in an enterprise wherein each client is approved for only accessing certain applications based upon their client application (Madsen Col. 5 Lines 1 – 64)).  

Regarding claim 9, Madsen and Sanin teach the computer-implemented method of claim 1, wherein the generated data comprises a session cookie and generating the data comprises: 
generating the session cookie based on a plurality of identifiers, one of which being the identifier of the mobile device, the session cookie being unique to a session of the mobile device (generating, by an enterprise server, a unique application token for each unique user of an application requested (Madsen Col. 5 Line 65 – Col. 6 Line 10) application token includes received information in a user request including user identification and/or device identification (Madsen Col. 8 Lines 48 – 63) providing a user with authorized access to enterprise resources (Madsen Col. 1 Lines 27 – 52) each token is different for each client application used by a single user (Madsen Col. 6 Line 5 – 10)).  

Regarding claim 10, Madsen and Sanin teach the computer-implemented method of claim 1, wherein the generated data comprises a session cookie and the method further comprises: 
after providing the application to the mobile device, retrieving an expiration time from the session cookie (authentication using an application token comprises checking if a timestamp of the application token is valid (Madsen Col. 12 Lines 15 – 33)); 
determining that the session cookie is valid based on the expiration time (referencing a time frame using the time stamp to determine if the access is still valid (Madsen Col. 7 Lines 54 – 67)); and 
permitting the application to access the remote resource via Single-Sign-On (SSO) (determining if the time stamp is valid (Madsen Col. 12 Lines 15 – 33) referencing a time frame using the time stamp to determine if the access is still valid and permitting authentication (Madsen Col. 7 Lines 54 – 67) receiving user authentication credentials only if a previous authentication session is not available, and authorizing the user using the authentication credentials for the first time or by using an application token provided during an initial use (Sanin Col. 5 Line 61 – Col. 15) inherits motivation to combine from respective parent claim.).

Regarding claim 11, Madsen teaches a computer-implemented method comprising: 
generating data based on an identifier in response to a request from a mobile device to access a remote resource (generating, by an enterprise server, a unique application token for each unique user of an application requested (Madsen Col. 5 Line 65 – Col. 6 Line 10) application token includes received information in a user request including user identification and/or device identification (Madsen Col. 8 Lines 48 – 63) providing a user with authorized access to enterprise resources (Madsen Col. 1 Lines 27 – 52)), the data configured to enable an application to access to the remote resource and being different from data used by other mobile devices or applications (installation of the client application including the application token allows access to enterprise data for the particular device and user authorized (Madsen Col. 9 Lines 49 – 55 and Col. 1 Lines 27 – 31) each token is different for each client application used by a single user (Madsen Col. 6 Line 5 – 10)), and the identifier being indicative of one of the mobile device or the remote resource (token includes specific client credentials and is used to authorize the client with the enterprise system (Madsen Col. 8 Line 48 – Col. 9 Line 4)), the data comprising one or more policies associated with a first-time use of the application (matching user authentication information in the received token to a database entry to determine user access level to resources after installation of the client application (and therefore during a first-use) (Madsen Col. 6 Line 64 – Col. 7 Line 38) generating an authentication acknowledgement in response to matching in the database (Madsen Col. 7 Lines 19 – 53)); 
determining a set of application parameters associate with at least one of the other mobile devices (using the authorization token to determine which applications are approved for the user by the enterprise and including list of applications in the installation sent to the client (Madsen Col. 8 Lines 1 – 36)); and
providing an application to the mobile device, the application including the generated data and the set of application parameters, to modify access by the mobile device to the remote resource based on the set of application parameters (sending the installation file to the user, comprising the token, and installing the client application on the user device that allows authorization to the enterprise resources (Madsen Col. 8 Line 48 – Col. 9 Line 55)).  
Madsen fails to teach accessing resources via Single-Sign-On (SSO) during a first-time user of the application.
However, in analogous art, Sanin teaches accessing resources via Single-Sign-On (SSO) during a first-time user of the application (receiving user authentication credentials only if a previous authentication session is not available, and authorizing the user using the authentication credentials for the first time or by using an application token provided during an initial use (Sanin Col. 5 Line 61 – Col. 6 Line 15)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Sanin related to leveraging authentication sessions to permit a user access to multiple applications and apply them to the teachings of Madsen for the purpose of authorizing users to access the resources only a first time (Sanin Col. 1 Line 65 – Col. 2 Line 4). One would be motivated as providing a single sign-on experience allows for a user to be authenticated for subsequent sign-on with various resources without delays associated with entering credentials more than once (Sanin Col. 2 Lines 5 – 34).

Regarding claim 12, Madsen and Sanin teach the computer-implemented method of claim 11, wherein the request comprises a request to remotely manage the mobile device (client requests installation of a client application associated with a token on the client device from the enterprise server (Madsen Col. 2 Line 57 – Col. 3 Line 16)).  

Regarding claim 14, Madsen and Sanin teach the computer-implemented method of claim 11, wherein the generated data permits the application to automatically access the remote resource during the first-time use of the application without retry of credentials to authenticate a user of the mobile device (installing the client application provisioned with the application token wherein the application token (OAuth token) grants the application access to enterprise data (Madsen Col. 8 Line 48 – Col. 9 Line 55)).  

Regarding claim 15, Madsen and Sanin teach the computer-implemented method of claim 11, wherein providing the application comprises sending the application to the mobile device using a protocol (Open Authorization (OAuth) is an open standard protocol for authorization which allows enterprise users to access enterprise resources (Madsen Col. 1 Lines 27 – 45) token provided to the user may be an OAuth token (Madsen Col. 8 Lines 1 – 36 and 48 – 63)).  

Regarding claim 16, Madsen teaches a server device, comprising: 
at least one processor (Madsen Col. 13 Lines 21 – 59); 
a communication interface (Madsen Col. 13 Lines 21 – 59); 
memory storing instructions (Madsen Col. 13 Lines 21 – 59) that, when executed by the at least one processor, cause the server device to:
generate data based on an identifier in response to a request from a mobile device to access a remote resource (generating, by an enterprise server, a unique application token for each unique user of an application requested (Madsen Col. 5 Line 65 – Col. 6 Line 10) application token includes received information in a user request including user identification and/or device identification (Madsen Col. 8 Lines 48 – 63) providing a user with authorized access to enterprise resources (Madsen Col. 1 Lines 27 – 52)), the data configured to enable an application to access to the remote resource and being different from data used by other mobile devices or applications (installation of the client application including the application token allows access to enterprise data for the particular device and user authorized (Madsen Col. 9 Lines 49 – 55 and Col. 1 Lines 27 – 31) each token is different for each client application used by a single user (Madsen Col. 6 Line 5 – 10)), and the identifier being indicative of one of the mobile device or the remote resource (token includes specific client credentials and is used to authorize the client with the enterprise system (Madsen Col. 8 Line 48 – Col. 9 Line 4)), the data comprising one or more policies associated with a first-time use of the application (matching user authentication information in the received token to a database entry to determine user access level to resources after installation of the client application (and therefore during a first-use) (Madsen Col. 6 Line 64 – Col. 7 Line 38) generating an authentication acknowledgement in response to matching in the database (Madsen Col. 7 Lines 19 – 53)); and 
provide an application to the mobile device, the application including the generated data to enable the mobile device to access to the remote resource without retry of credentials to authenticate a user of the mobile device (sending the installation file to the user, comprising the token, and installing the client application on the user device that allows authorization to the enterprise resources (Madsen Col. 8 Line 48 – Col. 9 Line 55)).  
Madsen fails to teach accessing resources via Single-Sign-On (SSO) during a first-time user of the application.
However, in analogous art, Sanin teaches accessing resources via Single-Sign-On (SSO) during a first-time user of the application (receiving user authentication credentials only if a previous authentication session is not available, and authorizing the user using the authentication credentials for the first time or by using an application token provided during an initial use (Sanin Col. 5 Line 61 – Col. 6 Line 15)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Sanin related to leveraging authentication sessions to permit a user access to multiple applications and apply them to the teachings of Madsen for the purpose of authorizing users to access the resources only a first time (Sanin Col. 1 Line 65 – Col. 2 Line 4). One would be motivated as providing a single sign-on experience allows for a user to be authenticated for subsequent sign-on with various resources without delays associated with entering credentials more than once (Sanin Col. 2 Lines 5 – 34).

Regarding claim 17, Madsen and Sanin teach the server device of claim 16, wherein the request comprises a request to remotely manage the mobile device (client requests installation of a client application associated with a token on the client device from the enterprise server (Madsen Col. 2 Line 57 – Col. 3 Line 16)).  

Regarding claim 18, Madsen and Sanin teach the server device of claim 16, wherein the data permits the application to automatically access the remote resource during the first-time use of the application (installing the client application provisioned with the application token wherein the application token (OAuth token) grants the application access to enterprise data (Madsen Col. 8 Line 48 – Col. 9 Line 55)).  

Regarding claim 20, Madsen and Sanin teach the server device of claim 16, wherein the data comprises a session cookie, and wherein the memory stores additional instructions that, when executed by the at least one processor, cause the server device to: - 53 -B&W Ref.: 007737.01350 Client Ref.: CTX-1099USCN 
generate the session cookie based on a plurality of identifiers, one of which being the identifier of the mobile device, the session cookie being unique to a session of the mobile device (generating, by an enterprise server, a unique application token for each unique user of an application requested (Madsen Col. 5 Line 65 – Col. 6 Line 10) application token includes received information in a user request including user identification and/or device identification (Madsen Col. 8 Lines 48 – 63) providing a user with authorized access to enterprise resources (Madsen Col. 1 Lines 27 – 52) each token is different for each client application used by a single user (Madsen Col. 6 Line 5 – 10)).

Claims 4, 13, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Madsen in view Sanin and further in view of Narayanaswamy et al. (US 2014/0259093 A1), hereinafter “Narayanaswamy”.
Regarding claim 4, where Madsen and Sanin teach the computer-implemented method of claim 1 and generating the data to access a remote resource (Madsen Col. 5 Line 65 – Col. 6 Line 10) and using single sign-on to access multiple resources with a single providing of credentials (Sanin Col. 1 Line 65 – Col. 2 Line 34), Madsen and Sanin fail to teach wherein the generated data comprises one or more enterprise uniform resource locators (URLs) of the remote resource.  
However, in analogous art, Narayanaswamy teaches wherein generated data comprises one or more enterprise uniform resource locators (URLs) of the remote resource (a policy is embedded into the download client, which may be an application wrapper, and the policy further includes enterprise URLs to enterprise network resources (Narayanaswamy Paragraphs [0035 – 0037])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Narayanaswamy related to providing enterprise URLs to a client device and apply them to the teachings of Madsen and Sanin for the purpose of providing locators to enterprise resources which an application on the client side may use to access remote enterprise resources. One would be motivated as such as the combination of Madsen and Sanin may be further modified to include the locators of enterprise resources, wherein these locators, embedded into an application on the client device, may be used to direct client requests for web resources to the appropriate enterprise network or to an external network when the request is not for an enterprise resource (Narayanaswamy Paragraphs [0036 – 0037]).

Regarding claim 13, where Madsen and Sanin teach the computer-implemented method of claim 11 and generating the data to access a remote resource (Madsen Col. 5 Line 65 – Col. 6 Line 10), Madsen and Sanin fail to teach wherein the generated data comprises one or more enterprise uniform resource locators (URLs) of the remote resource.  
However, in analogous art, Narayanaswamy teaches wherein generated data comprises one or more enterprise uniform resource locators (URLs) of the remote resource (a policy is embedded into the download client, which may be an application wrapper, and the policy further includes enterprise URLs to enterprise network resources (Narayanaswamy Paragraphs [0035 – 0037])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Narayanaswamy related to providing enterprise URLs to a client device and apply them to the teachings of Madsen and Sanin for the purpose of providing locators to enterprise resources which an application on the client side may use to access remote enterprise resources. One would be motivated as such as the combination of Madsen and Sanin may be further modified to include the locators of enterprise resources, wherein these locators, embedded into an application on the client device, may be used to direct client requests for web resources to the appropriate enterprise network or to an external network when the request is not for an enterprise resource (Narayanaswamy Paragraphs [0036 – 0037]).

Regarding claim 19, where Madsen and Sanin teach the server device of claim 16 and generating the data to access a remote resource (Madsen Col. 5 Line 65 – Col. 6 Line 10), Madsen and Sani fail to teach wherein the generated data comprises one or more enterprise uniform resource locators (URLs) of the remote resource.  
However, in analogous art, Narayanaswamy teaches wherein generated data comprises one or more enterprise uniform resource locators (URLs) of the remote resource (a policy is embedded into the download client, which may be an application wrapper, and the policy further includes enterprise URLs to enterprise network resources (Narayanaswamy Paragraphs [0035 – 0037])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Narayanaswamy related to providing enterprise URLs to a client device and apply them to the teachings of Madsen and Sanin for the purpose of providing locators to enterprise resources which an application on the client side may use to access remote enterprise resources. One would be motivated as such as the combination of Madsen and Sanin may be further modified to include the locators of enterprise resources, wherein these locators, embedded into an application on the client device, may be used to direct client requests for web resources to the appropriate enterprise network or to an external network when the request is not for an enterprise resource (Narayanaswamy Paragraphs [0036 – 0037]).

Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Madsen in view of Sanin and further in view of Shetty (US 2015/0095970 A1).
Regarding claim 6, where Madsen and Sanin teach the computer-implemented method of claim 1, Madsen and Sanin fail to teach wherein the generated data comprises user interface and user experience preferences from the other mobile devices.  
However, in analogous art, Shetty teaches wherein generated data comprises user interface and user experience preferences from the other mobile devices (different policies are applied to users of different groups (e.g., ‘engineering group’, ‘sales group’, ‘administrative group’) (Shetty Paragraph [0030]) policy governs features usable by a group (settings/preferences) (Shetty Paragraph [0027]) policy governs available features for a group (interface) (Shetty Paragraph [0025])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Shetty related to distributing different enterprise policies to users of different groups and apply them to the teachings of Madsen and Sanin for the purpose of enforcing policies and ensuring mobile devices abide by the policies (Shetty Paragraph [0005]). One would be motivated as such as different groups, either demographically or by employee duties, may need different policies to govern how software components and hardware components should operate (Shetty Paragraphs [0026] and [0030]).


Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Achutha et al. (Us 2015/0169871 A1) teaches managing applications deployed to a user device in a corporate IT infrastructure.
Wade et al. (US 2013/0091543 A1) teaches generating secure applications to be modified and created and then provided to a client device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454                                                                                                                                                                                                        
/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454